RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 07a0177p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                      X
                                Plaintiff-Appellant, -
 BECKY COOPER,
                                                       -
                                                       -
                                                       -
                                                            No. 06-5735
           v.
                                                       ,
                                                        >
 LIFE INSURANCE COMPANY OF NORTH AMERICA,              -
                                                       -
                                                       -
 ACE INA LONG TERM DISABILITY PLAN, and ACE

                             Defendants-Appellees. -
 INA HOLDINGS, INC.,

                                                       -
                                                      N
                        Appeal from the United States District Court
                   for the Eastern District of Tennessee at Chattanooga.
                  No. 05-00111—Curtis L. Collier, Chief District Judge.
                                           Argued: January 30, 2007
                                     Decided and Filed: May 16, 2007
             Before: GILMAN and SUTTON, Circuit Judges; TARNOW, District Judge.*
                                              _________________
                                                    COUNSEL
ARGUED: Eric L. Buchanan, ERIC BUCHANAN & ASSOCIATES, Chattanooga, Tennessee, for
Appellant. Cameron S. Hill, BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ,
Chattanooga, Tennessee, John P. Konvalinka, GRANT, KONVALINKA & HARRISON,
Chattanooga, Tennessee, for Appellees. ON BRIEF: R. Scott Wilson, ERIC BUCHANAN &
ASSOCIATES, Chattanooga, Tennessee, for Appellant. Cameron S. Hill, BAKER, DONELSON,
BEARMAN, CALDWELL & BERKOWITZ, Chattanooga, Tennessee, Cynthia J. Cutler, BAKER,
DONELSON, BEARMAN, CALDWELL & BERKOWITZ, Nashville, Tennessee, Tonya K.
Cammon, GRANT, KONVALINKA & HARRISON, Chattanooga, Tennessee, for Appellees.
     GILMAN, J., delivered the opinion of the court, in which TARNOW, D.J., joined.
SUTTON, J. (pp. 15-18), delivered a separate opinion concurring in part and dissenting in part.




         *
          The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of Michigan, sitting by
designation.


                                                          1
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                              Page 2


                                       _________________
                                           OPINION
                                       _________________
        RONALD LEE GILMAN, Circuit Judge. Becky Cooper appeals from an adverse judgment
in her suit for long-term disability insurance benefits. Her employer’s plan is subject to the
provisions of the Employee Retirement and Income Security Act (ERISA). Because we conclude
that the decision of Life Insurance Company of North America (LINA), the plan administrator, to
deny long-term disability benefits to Cooper was arbitrary and capricious, we REVERSE the
judgment of the district court and REMAND the case for entry of an order requiring LINA to award
benefits retroactive to the date on which Cooper’s short-term disability benefits ceased, and for such
incidental relief as the district court may find appropriate in light of our decision.
                                       I. BACKGROUND
        Becky Cooper worked out of her home as an insurance claims adjuster for a subsidiary of
ACE Insurance Co. (ACE) for 21 years. At all times relevant to this appeal, she was covered by
both short-term and long-term disability insurance plans administered by LINA. Only the long-term
disability plan (the Plan) is presently at issue.
       The Plan defines the term “disabled” as follows:
       The Employee is considered Disabled if, solely because of Injury or Sickness, he or
       she is either:
       1.      unable to perform all the material duties of his or her Regular Occupation or
               a Qualified Alternative, or
       2.      unable to earn 80% or more of his or her Indexed Covered Earnings.
Under the Plan,
       [t]he Insurance Company will pay Disability Benefits if an Employee becomes
       Disabled while covered under this Policy. The Employee must satisfy the
       Elimination Period, be under the Appropriate Care of a Physician, and meet all the
       other terms and conditions of the Policy. He or she must provide the Insurance
       Company, at his or her own expense, satisfactory proof of Disability before benefits
       will be paid.
        The Plan requires covered employees to satisfy a 180-day elimination period of continuous
disability before LINA will pay disability benefits. It further obligates claimants to “provid[e] any
information or documents needed to determine whether benefits are payable,” and places the burden
on them to provide “satisfactory proof” of disability. The Plan also grants LINA the right to conduct
a physical examination, at its own expense, of a claimant “as often as it may reasonably require.”
        In January of 2000, Cooper’s lower back was injured in a work-related incident while she
was on a business trip. She was reaching from the driver’s seat of her car into the back seat when
she both felt and heard a popping sensation in her lower back, which was followed by lower-back
pain that radiated down her right leg. After testing and evaluation, her physician told her that she
had scoliosis, spondylolisthesis, nerve entrapment, and degenerative disc disease. She continued
to work until May of 2002, when she had a partial lumbar laminectomy performed. Between May
and October of 2002, while recuperating, Cooper received short-term disability (STD) benefits from
LINA.
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                            Page 3


          Her recuperation progressed more slowly than her neurosurgeon, Dr. Peter Boehm, had
anticipated. The patient, he said, “has suffered a prolong [sic] post operative course with residual
pain . . . .” Cooper attempted to return to work in late September of 2002, but Dr. Boehm would not
release her to work for more than two to three hours per day. She reported that even that amount
of work caused her great pain. On December 19, 2002, Dr. Boehm noted: “In my opinion, this
patient is not capable of working for a full 8 hours.” He directed her to stop working as of the
following month. Prior to the termination of her short-term disability benefits on October 30, 2002,
Cooper applied for long-term disability (LTD) benefits under the Plan.
        In addition to being seen by Dr. Boehm, Cooper has been treated by Dr. R. Sean Brown, a
physical medicine and rehabilitation (PMR) specialist; Dr. David Close, her primary care physician;
Dr. Dennis Ford, a pain-management specialist; Dr. Michael Gallagher, a neurosurgeon in the same
practice as Dr. Boehm; and Dr. James Osborn, another neurosurgeon. She was also evaluated by
Dr. Edward Johnson in April of 2004 in connection with her application for Social Security
disability benefits.
         In a letter dated October 23, 2002, LINA acknowledged Cooper’s application for LTD
benefits and informed her that it needed additional information to make a determination on her
claim: “To fully understand how your condition prevents you from working, we must obtain your
physician’s treatment plan, as well as medical information regarding your diagnosis and functional
abilities from Dr. Boehm . . . by December 6, 2002.” On November 12, 2002, LINA faxed requests
to Drs. Boehm, Close, and Ford for “updated medical and office notes from August of 2001 through
the present date.”        Each fax included a request for “objective findings,” including
“laboratory/procedure reports, office notes, [and] Physical Abilities assessment.” The Physical
Ability Assessment (PAA) form accompanied these requests.
        Dr. Boehm submitted copies of office-treatment notes covering his entire time of seeing
Cooper, along with the results of an August 2001 lumbar myelogram. The myelogram report
described “[m]arked intradiscal degenerative change,” “protrusion type herniation at L2-3,”
“[m]ulti-level spondylotic changes including Grade I spondylolisthesis L5-S1,” and “mild
compression to the inferior aspect of the L5 root on the right side.” In addition, the myelogram
revealed “more advanced degenerative narrowing of the [L4-L5] disc space with a diffuse
spondylotic defect crossing the central and descending into the right and left central canals.” Notes
from Dr. Close are not included in the record and are not at issue in this appeal. Dr. Ford faxed a
copy of his notes from a September 2002 outpatient visit, describing Cooper’s MRI results and
assessing her as having postlaminectomy syndrome, lumbar radiculopathy, degenerative disc disease
of her lumbar spine, and lumbar spondylosis. He did not offer any opinion about her functionality
or ability to return to work.
        LINA sent a second letter to Cooper on November 21, 2002, “advising medica [sic] needed
by 12/05/02 or will make claim decision with medical on file.” According to LINA’s records,
Cooper called LINA on December 2, 2002 to ask what additional information was needed for the
determination of her claim. She was told that “[LINA] needed functionality defined.” After
receiving no additional information from Cooper or on her behalf, LINA denied Cooper’s
application for LTD benefits on December 5, 2002, stating that it had been “unable to determine if
[Cooper satisfied] the policy definition of disabled.” According to the denial letter, LINA
considered the Plan and all of the documents in Cooper’s claim file, including Dr. Boehm’s medical
records for the period of July 2001 to November 2002 and Dr. Ford’s medical records from
September of 2002.
        Karen Wells, the LINA case manager who denied Cooper’s claim, reported that “Dr. Boehm
states in his September 2002 office visit [notes] that your pain has improved but is not well. He
advises . . . that you may return to work in the afternoon 2 to 3 hours a week gradually working into
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                               Page 4


a longer schedule as your condition permits.” Cooper was further told that “[Dr. Boehm] states you
have good range of motion of the back and the wound is well healed.” But Wells also noted that
Cooper’s “functional ability to lift, carry, walk, stand, etc. was not supplied to [LINA] by Dr.
Boehm” despite two requests to his office to do so and two notices to Cooper that the information
was needed. LINA advised Cooper that “[w]ithout documented functionality from your physician,
we are unable to determine if you satisfy the policy definition of disabled.” Accordingly, her claim
was denied. Cooper appealed this determination, pursuant to the Plan’s administrative appeal
process.
        In support of her appeal, Cooper submitted additional treatment notes from Dr. Boehm, a
PAA from Dr. Boehm on which certain sections were left blank, documentation from Drs. Brown,
Close, and Ford, and a detailed letter from Debby Swanger, the nurse case manager and disability
management specialist assigned to Cooper’s workers’ compensation file by Intracorp, a medical
management company, describing Cooper’s case and treatment. The report from Cooper’s
December 2002 lumbar spine MRI reflected “extensive degenerative changes at all levels throughout
the lumbar spine.” At the L2-L3 level, the MRI revealed “moderate-severe bulging of the disc [that]
is broad-based and more prominent, especially on the left exiting foramina and far laterally on the
left.” Dr. Boehm’s notes from January of 2003 reflect that he did not want Cooper to work at all
until she completed additional treatment. In the narrative section of the PAA form, Dr. Boehm
stated that
       Mrs. Cooper should restrict her work hours to whatever her pain level permits. From
       a lifting standpoint she may lift 10 pounds occasionally. She should avoid any
       repetitive bending or heavy lifting [of] anything greater than 10 lbs. and must avoid
       any significant driving. Obviously such things as crawling or clim[b]ing ladders, etc.
       should be totally avoided.
       On January 16, 2003, Cooper’s medical problems were compounded when the car in which
she was driving was struck head-on by another car. An x-ray taken at the emergency room revealed
“advanced spondylosis” but no spinal fracture. Dr. Brown examined Cooper on January 22, 2003
and instructed her to stay off of work until she completed further evaluation and treatment. A
cervical-spine MRI from the day of the car accident revealed a large herniated disc, spondylosis
(which differs from spondylolisthesis), and bone spurring in Cooper’s cervical spine. In March of
2003, Dr. Brown was of the opinion that she could not perform her normal job duties on a full-time
basis. Dr. Brown recommended in May of 2003 that Cooper stay off of work until further notice.
        In March of 2003, LINA hired Dr. Kenneth Graulich, a neurologist, to conduct an
independent peer evaluation of Cooper’s benefits application and to report on whether she was
disabled. Specifically, LINA requested that Dr. Graulich address (1) the medical documentation of
Cooper’s condition and treatment, and (2) whether the medical records in Cooper’s file supported
her inability to work in a light-duty position. Dr. Graulich attempted to speak with Cooper’s treating
physicians, leaving messages with both Dr. Boehm’s and Dr. Brown’s offices on March 13 and
again on March 17, 2003. Neither doctor had returned Dr. Graulich’s phone calls by March 18,
2003, the date of his report to LINA.
        In his report, Dr. Graulich summarized the medical records contained in Cooper’s file and
the restrictions and limitations that Dr. Boehm had prescribed. He noted that Cooper’s occupation
was deemed light-duty, meaning that it required “frequent lifting of 10 pounds, occasionally 20
pounds, and frequent walking and standing.” In addition, he summarized Cooper’s disability
questionnaire, where she reported that her job required “prolonged sitting which increases her low
back pain and causes her legs to become numb. It also requires driving 4-6 hours, which causes the
same symptoms.” Cooper reported on the questionnaire that she could drive for only 30 to 45
minutes at a time.
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                             Page 5


         Dr. Graulich concluded that the medical documentation supported Cooper’s inability to work
at a light-duty position between her May 2002 surgery date and the end of October 2002, but that
“it does not support her inability to work from 10/30/02 to the present since I was unable to reach
the patient’s physicians and I do not know if an FCE [functional capacity evaluation] has been
performed.” For the same reasons, Dr. Graulich concluded that the “medical documentation does
not support the patient’s inability to work [from October of 2002] in a full-time sedentary position.”
Inexplicably, however, his report also stated that “restrictions and limitations of no more than 2-3
hours of work per day and no more than 30 minutes of driving per day would appear reasonable.”
LINA nonetheless relied on Dr. Graulich’s report, despite the inconsistent findings, as the basis for
its denial of Cooper’s appeal on March 27, 2003.
        In May of 2004, at LINA’s behest, Cooper applied for Social Security disability benefits.
The Social Security Administration determined that Cooper had become disabled on May 3, 2002,
the date of her back surgery. As part of her disability application, she was examined by Dr. Edward
Johnson, an orthopedist. Dr. Johnson reported finding “[c]omplete collapse of the L5-S1 disc space
with a grade 1 to 2 spondylolisthesis of L5 on S1.” He also noted “marked calcification” that
formed “an auto fusion between L5 and S1.” His examination further showed that “there is a
complete pedicle break . . . and severe spondylosis of the facet joints at L5-S1 level.” Moving along
Cooper’s spine, Dr. Johnson reported a “15% anterior wedge fracture at L2,” and a “complete
collapse of L1-L2 and L2-L3 disc spaces with large bone spurs, forming an auto fusion from L1 to
L3.” His report also stated that the “L3-L4 and L4-L5 disc space is 90% collapsed” and that Cooper
has a 10-degree scoliosis of her lumbar spine, an asymmetrical pelvis, and “bilateral calcification
of the sacroiliac joints with eburnation and sclerotic changes.” From his physical exam of Cooper,
Dr. Johnson noted “marked muscle spasm” in her lower back, “restrictions in lumbar motion,” and
“locking of the right SI joint.”
       Based largely upon Dr. Johnson’s examination and report, the Social Security Administration
determined that Cooper was totally disabled. She began receiving disability benefits, including a
lump-sum payment of back benefits, in June of 2004.
        Cooper then filed a second administrative appeal with LINA in July of 2004. In support of
her new appeal, she submitted additional office-visit notes from her treating physicians. The
additional office-visit notes included results from a September 2003 MRI ordered by Dr. Boehm.
This MRI revealed “marked degenerative disc change . . . which effaces the thecal sac margin
anteriorly” at C4-C5, and, at C5-C6, “a broad posterior disc osteophyte complex which is
asymmetric to the right and significantly compresses the spinal cord.” Cooper also submitted a
“medical opinion form” from Dr. Johnson, who opined that Cooper “would have difficulty
maintaining active employment other than very sedentary brief periods of work. . . . She can sit,
stand or walk for two to three hours.” Dr. Johnson noted that Cooper could not work an 8-hour day
or a 40-hour week.
        In September of 2004, LINA sent Cooper’s claim file to Dr. Eddie Sassoon, a physical
medicine and rehabilitation (PMR) specialist, for an independent peer evaluation. LINA’s physician
review referral form directed Dr. Sassoon to review the medical information in Cooper’s file, to
interview her attending physician, and to provide a written report. Specifically, LINA asked Dr.
Sassoon to discuss in his report Cooper’s diagnoses, the medical records relating to the severity of
her condition, and her functional abilities. He was also instructed to discuss whether the medical
documentation supported a finding that Cooper was unable to perform her “full time light
occupation as a Liability Claims Specialist during the time period of 10/31/02 to the present,” and
to determine whether the evidence identified a medical condition of sufficient severity that would
have precluded Cooper from working full-time in her occupation during the same time period. Dr.
Sassoon attempted to contact the office of Dr. Ford, one of Cooper’s treating PMR doctors, on
September 14 and 15, 2004, but “did not achieve successful communication with the office.”
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                                Page 6


        In his September 19, 2004 report, Dr. Sassoon summarized the medical records in Cooper’s
file and recapitulated Dr. Graulich’s report and recommendation from Cooper’s first appeal. Dr.
Sassoon also noted that Dr. Boehm had released Cooper to work two to three hours a day in
September of 2002 and that her file contained no updated objective data supporting disability status.
Moreover, Dr. Sassoon specifically flagged the absence of “evidence of acute neurologic or
orthopedic deficits of sufficient severity to preclude light level activity on a full-time basis.”
Accordingly, he concluded that the medical documentation was insufficient to support a finding that
Cooper was disabled as of October 31, 2002.
       LINA denied Cooper’s second appeal soon thereafter. In a letter dated September 28, 2004,
it summarized Dr. Sassoon’s report and stated that Cooper was not “disabled” as defined in the Plan.
LINA also contended, for the first time, that Cooper had not satisfied the elimination-period
requirement of the Plan.
         In April of 2005, Cooper filed suit in the United States District Court for the Eastern District
of Tennessee. She later moved for judgment on the administrative record. LINA and ACE, as part
of their defense, filed separate motions for judicial notice of certain representations that Cooper had
made in three separately filed lawsuits—two against ACE, her former employer, and one against the
individual with whom she had been involved in the January 2003 automobile accident. These
lawsuits asserted or implied Cooper’s contemporaneous ability to work, contradicting her claims of
disability in the present lawsuit. Cooper moved to strike the motions for judicial notice, claiming
that LINA and ACE had failed to establish an exception to the ERISA rules that generally prohibit
the court from considering evidence outside the administrative record. She further contended that
the motions for judicial notice were untimely, having been filed after the deadline for responsive
pleadings to Cooper’s motion for judgment on the administrative record.
         The district court rendered its opinion in May of 2006. After determining that the
arbitrary-and-capricious standard of review was applicable, the court considered Cooper’s claims
in relation to the Plan’s requirements and her documented medical history. The court concluded that
LINA’s position that Cooper had not satisfied the Plan’s elimination-period requirement was based
on a misinterpretation of the period as defined in the Plan itself. But the court determined that
Cooper’s claim failed for other reasons. It first decided that LINA’s initial decision to deny benefits
was not arbitrary and capricious because the decision was based on Cooper’s failure to supply
sufficient information rather than on the merits of her claim. As to LINA’s denials of the two
administrative appeals, the court concluded that both appeals failed on the merits.
       The district court considered LINA’s reliance on the opinions of Drs. Graulich and Sassoon,
the contrary opinions of Cooper’s treating physicians, the notes from Dr. Johnson’s examination,
LINA’s failure to conduct its own medical exam of Cooper, and the Social Security Administration’s
decision to award disability benefits to Cooper. After reviewing all of the evidence in the record,
the court concluded that LINA’s “decision to deny benefits, although a decision that others may not
have made, was not arbitrary and capricious.”
        The rationality of LINA’s decision, according to the district court, turned on the lack of
“objective medical evidence” to support a finding of disability in the administrative record. Dr.
Sassoon’s report was quoted at length by the court, specifically his discussion of the absence of
evidence of “updated” studies reflecting “acute neurologic or orthopedic deficits” that would prevent
Cooper from returning to work. The court also noted that the administrative record contained “some
objective evidence of [Cooper’s] disability,” but that Dr. Sassoon “explain[ed] well why that
evidence was not satisfactory.” (Emphasis in original.) In addition, the court “accord[ed] great
weight” to Cooper’s failure to provide an FCE, “despite [LINA’s] incessant requests for objective
medical evidence of [Cooper’s] functional capabilities.”
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                              Page 7


       The district court thus denied Cooper’s motion for judgment on the administrative record,
denied LINA’s and ACE’s motions for judicial notice as moot, denied Cooper’s motion to strike as
moot, and sua sponte dismissed all of Cooper’s claims. It then entered judgment in the defendants’
favor. This timely appeal followed.
                                          II. ANALYSIS
A.     Standard of review
        We review de novo the district court’s disposition of an ERISA action based on the
administrative record, and apply the same legal standard as the district court. Wilkins v. Baptist
Healthcare Sys., Inc., 150 F.3d 609, 613 (6th Cir. 1998). The district court in this case appropriately
reviewed Cooper’s suit under the arbitrary-and-capricious standard because the Plan granted
discretionary authority to the plan administrator to interpret the Plan’s terms and to determine
benefits. See Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111-15 (1989) (setting forth the
arbitrary-and-capricious standard of review in ERISA cases where the plan administrator has
discretionary authority); Glenn v. Metro. Life. Ins. Co., 461 F.3d 660, 666 (6th Cir. 2006) (applying
Firestone’s standard of review).
        Under this standard, we will uphold the plan administrator’s decision “if it is the result of
a deliberate, principled reasoning process,” Glenn, 461 F.3d at 666, and is “rational in light of the
plan’s provisions.” Jones v. Metro. Life Ins. Co., 385 F.3d 654, 661 (6th Cir. 2004). But the
arbitrary-and-capricious standard of review is not a “rubber stamp [of] the administrator’s decision.”
Id. at 661. Rather, this standard requires us to review “the quality and quantity of the medical
evidence and the opinions on both sides of the issues.” McDonald v. Western-Southern Life Ins. Co.,
347 F.3d 161, 172 (6th Cir. 2003).
        Where a plan authorizes an administrator “both to decide whether an employee is eligible
for benefits and to pay those benefits,” it creates “an apparent conflict of interest.” Glenn, 461 F.3d
at 666. Cooper contends that LINA has a “genuine pecuniary conflict of interest” because it both
determines whether a disability claim should be allowed and then pays the resulting disability
benefits out of its own funds. This apparent conflict of interest applies both to LINA and, according
to Cooper, to any consultant or medical expert that the plan administrator hires. In response, LINA
argues that any consideration of this issue is subsumed within the arbitrary-and-capricious standard.
        This alleged conflict of interest was correctly identified by the district court as a relevant
factor that it “must take into consideration in determining whether [LINA’s] decision was arbitrary
and capricious.” The court noted, however, that Sixth Circuit caselaw requires a plaintiff not only
to show the purported existence of a conflict of interest, but also to provide “significant evidence”
that the conflict actually affected or motivated the decision at issue. See Peruzzi v. Summa Med.
Plan, 137 F.3d 431, 433 (6th Cir. 1998) (rejecting a sliding-scale application of the
arbitrary-and-capricious standard of review where a conflict of interest is present and instead
requiring significant evidence of self-interest or bad faith).
         Cooper provided no evidence whatsoever that LINA’s denial of benefits was motivated by
its alleged conflict of interest. She simply asserted and continues to assert that because LINA both
decides whether an employee is eligible for disability benefits and then pays those benefits, LINA
necessarily has a conflict. But such conclusory statements, without more, do not suffice to render
the district court’s determination incorrect. See id. LINA in fact referred both of Cooper’s appeals
to independent consulting physicians for review. These physicians were employed and selected by
a third-party company, albeit based on selection criteria provided by LINA. In addition, LINA
incorporated the additional medical documentation that Cooper submitted into her case file, and
reviewed the material as part of its internal appeal process. Accordingly, we conclude that LINA’s
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                                Page 8


dual status as decisionmaker and as benefits dispenser did not in and of itself lead to an arbitrary and
capricious determination of Cooper’s claim.
B.      LINA’s initial denial of Cooper’s claim was not arbitrary and capricious
        The Plan language in the present case explicitly states that a participant is disabled so long
as she is “unable to perform all the material duties of his or her Regular Occupation or a Qualified
Alternative.” A “Qualified Alternative” is defined as an occupation whose “material duties” can be
performed by the employee, is located within the same geographic area, is offered to the employee,
and pays 80% or more of the employee’s “Indexed Covered Earnings.” Although the record in this
case inexplicably omits a job description or a list of job duties for Cooper’s position, it does reflect
that her job required her to travel extensively by car for up to six hours at a stretch to visit accident
sites. The U.S. Department of Labor classifies Cooper’s claims-adjuster position as “light duty,”
a classification that Cooper does not contest.
        LINA argues that it was unable to determine if Cooper fit within the “disabled” definition
because her file contained insufficient objective documentation of her functional capacity. Cooper’s
claim was properly denied, according to LINA, because she failed to provide such documentation
despite multiple requests to do so. Cooper, on the other hand, claims that she in fact provided all
of the evidence that LINA requested, including a PAA from Dr. Boehm, and that her treating doctors
all agreed that her back condition prevented her from working.
       The record offers only equivocal support for LINA’s contention that it requested PAAs from
Cooper’s doctors on four separate occasions. In fact, LINA’s communications with Cooper’s
doctors, and with Cooper herself, did not emphasize the need for a PAA. LINA instead made a
general request for information about Cooper’s diagnosis and treatment, including
“laboratory/procedure reports, office notes, [and] Physical Abilities assessment.” Along with these
requests, LINA provided blank PAA forms to each of the doctors. Drs. Boehm and Ford responded
to LINA’s request with copies of office-visit notes and procedure results.
         Although Dr. Boehm did not submit a completed PAA by December 6, 2002, he submitted
one the following week, just after LINA had denied Cooper’s initial LTD benefits claim. The form
stated that Cooper was able to occasionally lift and carry up to 10 pounds, but that she “should
restrict her work hours to whatever her pain level permits . . . and must avoid any significant
driving.” We are of the opinion that LINA would have acted in an arbitrary and capricious manner
if it had denied Cooper’s LTD-benefits claim and subsequent appeals solely on the basis of her
doctors’ alleged failure to supply completed PAAs to LINA. But that is not what occurred.
        The Plan permits LINA to request “reasonable” documentation of Cooper’s condition and
obligates Cooper to comply with such requests. Requiring a claimant to provide objective medical
evidence of disability is not irrational or unreasonable. See Spangler v. Lockheed Martin Energy
Sys., Inc., 313 F.3d 356, 361 (6th Cir. 2002) (upholding a plan administrator’s decision because it
was “rational in light of the plan’s provisions”). Objective medical documentation of Cooper’s
functional capacity would have assisted LINA in determining whether she was capable of
performing “all the material duties of her Regular Occupation,” as required by the Plan’s definition
of disability. We therefore conclude that LINA’s requests were not unreasonable.
        LINA’s denial letter specifically stated that it had considered the opinions of Drs. Boehm
and Ford. And, indeed, a “plan administrator may not arbitrarily disregard reliable medical evidence
proffered by a claimant, including the opinions of a treating physician.” Evans v. UnumProvident
Corp., 434 F.3d 866, 877 (6th Cir. 2006). But LINA was not obligated to blindly accept the treating
physicians’ opinions either. See Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003)
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                             Page 9


(“[C]ourts have no warrant to require administrators automatically to accord special weight to the
opinions of a claimant’s physician . . . .”).
         In the present case, LINA determined that the record was insufficient to support a finding
of disability because it lacked objective medical evidence. “Your functional ability to lift, carry,
walk, stand, etc. was not supplied to our office by Dr. Boehm,” LINA wrote in its denial letter. The
letter further stated that “[w]ithout documented functionality from your physician, we are unable to
determine if you satisfy the policy definition of disabled.”
         Indeed, Drs. Boehm and Ford provided treatment records indicating that Cooper’s condition
was slowly improving, at least as of the date of the initial denial. Dr. Boehm’s notes stated that
Cooper was to gradually increase her work schedule. The record thus contains sufficient
documentation to justify LINA’s determination that objective evidence of Cooper’s functional
capacity was lacking. We therefore conclude that the district court did not err in upholding LINA’s
initial claim denial under the arbitrary-and-capricious standard of review.
C.     LINA’s denial of Cooper’s first administrative appeal was arbitrary and capricious
        On administrative appeal, Cooper submitted additional medical evidence in an effort to
satisfy LINA’s requests for objective documentation of her condition. The evidence included
treatment notes from Drs. Boehm and Brown, a PAA from Dr. Boehm, and at least two MRI test
results dating from December of 2002 and January of 2003. She also submitted the police report
and emergency room records relating to her January 2003 automobile accident.
        Although the Plan provides that LINA may, at its own expense, have a claimant examined
by a physician of its choice, it chose not to do so. There is nothing in the Plan language, however,
that requires LINA to conduct its own medical examination or that bars a file review by a consulting
physician in place of a physical exam. Instead, LINA’s reliance on file reviewers in its denial of
Cooper’s administrative appeals is “just one more factor to consider in our overall assessment of
whether [LINA] acted in an arbitrary and capricious fashion.” See Calvert v. Firstar Fin., Inc., 409
F.3d 286, 295 (6th Cir. 2005). We also consider whether the file reviewers are independent medical
examiners or are employees of the Plan administrator. Moon v. Unum Provident Corp., 405 F.3d
373, 381-82 (6th Cir. 2005) (“[W]hen a plan administrator’s explanation is based on the work of a
doctor in its employ, we must view the explanation with some skepticism.”). This court has further
noted that a plan administrator’s failure to conduct a physical examination “may, in some cases,
raise questions about the thoroughness and accuracy of the benefits determination.” Calvert, 409
F.3d at 295.
        In this case, Dr. Graulich reviewed Cooper’s claim file, discussed the medical documentation
contained therein, and determined that insufficient medical evidence existed to support a finding of
disability. The report of Dr. Graulich on Cooper’s first appeal summarized the treatment notes from
Drs. Boehm, Ford, and Gallagher. Dr. Graulich recounted that Dr. Boehm had filled out a PAA
stating that Cooper was able to lift 10 pounds occasionally and could “work to tolerance level.” In
addition, Dr. Graulich reported that Dr. Boehm subsequently noted that Cooper was unable to
tolerate even the two to three hours of work per day that she attempted in late September of 2002.
Dr. Boehm supplemented his notes on December 19, 2002 (“In my opinion this patient is not capable
of working for a full 8 hours.”), on January 13, 2003 (“At this point I would recommend that we
[sic] not pursue any work until we determine the efficacy of [a series of] epidural steroid injections
[and] until she can become actively involve[d] with her water aerobic therapy.”), and on February
10, 2003 (“Becky Cooper was evaluated in the office today. She is not able to return to work.”).
       The above clarifications are specifically mentioned in Dr. Graulich’s report. Dr. Graulich
attempted, but failed, to reach Drs. Boehm and Brown by telephone in the days immediately before
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                               Page 10


he submitted his report. Consequently, he noted that he did not know “if [Cooper] ever had a
functional capacity evaluation to confirm her inability to do a light level of labor to include driving.”
He then determined, without further discussion, that the medical documentation “does not support
her inability to work from 10/30/02 to the present.”
        LINA relied on Dr. Graulich’s report in its March 27, 2003 denial of Cooper’s first
administrative appeal, stating that “[t]he reviewing physician [Graulich] noted that without
conversation with your treating physician or a valid Functional Capacity Evaluation (FCE) relative
to the period of 10/30/02 through the present, he was unable to conclude that you were unable to
perform at a light work level on a full-time basis.” This caused LINA to affirm its previous decision
to deny Cooper’s claim for LTD benefits.
       LINA’s request for an independent physician review of Cooper’s appeal had included the
following special instructions:
        1.      Please review the attached medical information provided;
        2.      Interview the attending physician; and
        3.      In your narrative report, please included answers to the questions below.
Those questions included a request to identify and discuss Cooper’s diagnosis in detail, including
an instruction to “[p]lease contact tx APs,” meaning the treating attending physicians.
        Dr. Graulich received this request to review Cooper’s file some time after March 6, 2003,
and was given approximately 10 days to conduct his review. He attempted to contact Drs. Boehm
and Brown on March 14 and again on March 17, 2003. His report was dated March 18, 2003.
Although the fact that Dr. Graulich made two phone calls to each doctor might indicate the urgency
or seriousness of the matter, the record is devoid of evidence that he informed the treating physicians
of how important it was to Cooper that they promptly contact him. We find that Dr. Graulich’s haste
to complete his report in disregard of his explicit instructions to interview Cooper’s treating
physicians was unreasonable, especially because he allowed so little time before he “pulled the
trigger.”
        This is not to say that Dr. Graulich or any other independent file examiner has to wait
indefinitely for a response from a claimant’s treating physicians. But the examiner does have to wait
a reasonable amount of time and establish that the treating physicians were informed of the
importance to their patient of a prompt reply. Here, LINA had directed Dr. Graulich, in two separate
instructions, to interview Cooper’s treating physicians. He did not do so. Moreover, he inexplicably
stated that “restrictions and limitations of no more than 2-3 hours of work per day and no more than
30 minutes of driving per day would appear reasonable” directly after concluding that “the medical
documentation does not support the patient’s inability to work 10/30/02 through the present in a
full-time sedentary position.” As further evidence of the problems with Dr. Graulich’s report,
Cooper’s job was not classified as “sedentary,” but rather as “light-duty.”
        In sum, Dr. Graulich failed to interview Cooper’s treating physicians despite his explicit
instructions to do so, misstated the exertional level of Cooper’s job, and contradicted himself as to
her ability to engage in full-time work. We thus conclude that LINA acted arbitrarily and
capriciously when it relied on Dr. Graulich’s report in denying Cooper’s first appeal on the basis that
the record lacked sufficient evidence to establish disability.
D.      LINA’s denial of Cooper’s second appeal was also arbitrary and capricious
        In reviewing Cooper’s file on her second administrative appeal, Dr. Sassoon failed to provide
a reasonable basis for denying Cooper’s claim and, in fact, compounded the errors in Dr. Graulich’s
report. LINA’s request for a second independent physician review included the same three
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                            Page 11


instructions as provided in its first request to Dr. Graulich, including a direction to interview “the
attending physician.” Contrary to the singular noun “physician,” the request form provided the
name, specialty, and phone number information for Drs. Boehm, Brown, Ford, and Osborn, all being
Cooper’s treating physicians.
       In his September 19, 2004 report, Dr. Sassoon summarized the treatment notes of Cooper’s
doctors, along with the findings from the MRI and x-ray studies. He specifically recounted that Dr.
Johnson, who had examined Cooper in connection with her Social Security claim, had noted that
Cooper could lift 10 pounds occasionally. But Dr. Sassoon omitted any reference to the immediately
preceding sentence of Dr. Johnson’s opinion, which stated that “[b]ased on the objective physical
findings during this exam, it is felt that this woman would have difficulty maintaining active
employment other than very sedentary brief periods of work.” (Emphasis added.) Dr. Sassoon
likewise discussed Dr. Boehm’s office-visit notes insofar as they addressed Cooper’s ability to
perform a straight leg raise, but made no mention of Dr. Boehm’s repeated notes that Cooper was
unable to work for more than three hours per day after her surgery. Moreover, Dr. Sassoon gave no
explanation for why he ignored these portions of the medical evidence in Cooper’s file.
        He did note, however, that Cooper underwent an MRI in December of 2002 that revealed “no
evidence of recurrent disc herniation or acute neurologic impingement.” Brain and cervical MRIs,
according to Dr. Sassoon, also provided “no evidence of neurological deficits [or] compromise.”
Dr. Sassoon concluded that Cooper’s condition “will be consistent with chronic cervical and lumbar
radicular pain and degeneration of the cervical and lumbar spine of moderate degree,” but provided
no explanation for how those conditions would manifest themselves in her functional abilities. He
also agreed with Dr. Graulich that the file lacked updated evidence of Cooper’s functional capacity
that would confirm her “inability to do a light level of labor, which includes driving activity beyond
October 31, 2002.”
         But like Dr. Graulich, Dr. Sassoon failed to follow LINA’s explicit instructions. He notes
in his report that he “did contact Dr. Ford on September 14, 2004 and September 15, 2004,” but that
he “did not achieve successful communication with the office.” From this statement, we are unable
to determine whether Dr. Sassoon spoke to a member of Dr. Ford’s staff, whether he left a message,
or whether he was unable to get through to the office at all. Nor is there any evidence that Dr.
Sassoon attempted to contact any of the other three treating physicians listed in LINA’s request
form.
         Also like Dr. Graulich, Dr. Sassoon gives no explanation of why the information in Cooper’s
file, including various test results and statements from no fewer than three physicians that she was
unable to work a full eight-hour day, was insufficient to support such a finding. Dr. Sassoon instead
summarized those parts of the file favorable to LINA, omitted the parts that tended to support
Cooper’s claim, and concluded that there was insufficient evidence of disability. LINA then relied
on Dr. Sassoon’s report in denying Cooper’s second administrative appeal, despite his failure to
follow LINA’s explicit instructions and his omission of certain portions of the evidence in Cooper’s
file. We conclude that this reliance was unreasonable.
        The Plan grants LINA the authority to request “satisfactory proof” of disability, although
LINA “may not arbitrarily repudiate or refuse to consider the opinions of a treating physician.” See
Glenn, 461 F.3d at 671. Here, the failure of the independent-review physicians to comply with
LINA’s instructions or to explain why they had disregarded the opinions of the doctors who had in
fact treated Cooper was arbitrary. See McDonald, 347 F.3d at 170-73 (holding a plan
administrator’s denial of benefits to be arbitrary and capricious where the administrator gave no
explanation for ignoring the reports of the treating physicians and two independent file reviewers
that the claimant was disabled). LINA’s reliance on the reports of Drs. Graulich and Sassoon in
denying Cooper’s two administrative appeals constitutes capricious decisionmaking.
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                             Page 12


        In sum, LINA sought documentation of Cooper’s functional capacity, such as the amount
of time that she could sit, stand, walk, or drive, but did not inform her that it would accept only one
form of such evidence—an FCE. Even after Cooper submitted the requested documentation,
including physician office-visit notes, MRI and other test results, and the report of the examining
physician for her Social Security benefits, LINA continued to maintain that her claim was
insufficiently documented.
       Drs. Graulich and Sassoon, moreover, failed to consider all of the medical evidence in
Cooper’s claim file, disregarded their instructions to speak to Cooper’s treating physicians, and then
offered conclusory and unsupported statements that the documentation of Cooper’s functional
capacity was insufficient to support a finding of disability. LINA’s reliance on these reports to
uphold its denial of Cooper’s claim was irrational. We thus conclude that the denial of Cooper’s two
administrative appeals by LINA was arbitrary and capricious.
E.     The district court properly dismissed the appellants’ motions for judicial notice as moot
         After the district court held that the denials of Cooper’s claim by LINA were not arbitrary
and capricious, it dismissed LINA’s and ACE’s motions for judicial notice as moot. At oral
argument, the parties disagreed as to whether we could, consistent with ERISA, remand the matter
to the district court with instructions to reopen the administrative record. We find, however, that
this is not a situation where such an order would be appropriate.
        In Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609, 618-19 (6th Cir. 1998), this court
clarified when and to what extent a district court may go beyond the administrative record when
reviewing a plan administrator’s decision. The court is to conduct its review “based solely upon
the administrative record.” Id. at 619. Evidence outside the administrative record may be
considered “only if that evidence is offered in support of a procedural challenge to the
administrator’s decision, such as an alleged lack of due process afforded by the administrator or
alleged bias on its part.” Id. “This also means that any prehearing discovery at the district court
level should be limited to such procedural challenges.” Id. Neither party in the present case has
raised a procedural challenge to the administrator’s decisionmaking. As such, consideration of
evidence outside the administrative record would be improper. We thus find no error in the district
court’s dismissal of the motions for judicial notice.
F.     Cooper’s remaining contention is moot
       In light of our determination that LINA’s denial of benefits was arbitrary and capricious, we
have no need to resolve Cooper’s contention that the district court failed to give proper weight to
her award of disability benefits from the Social Security Administration. This issue is therefore
moot.
G.     Appropriate remedy
         We must next consider the appropriate remedy. A recent decision from this court concluded
that a remand to the plan administrator is appropriate “where the problem is with the integrity of the
plan’s decision-making process, rather than that a claimant was denied benefits to which he was
clearly entitled.” Elliott v. Metro. Life Ins. Co., 473 F.3d 613, 622 (6th Cir. 2006) (brackets and
quotation marks omitted). Unlike in Elliott, we find no need to remand this matter for additional
consideration by LINA because of our conclusion that Cooper has clearly established that she is
disabled under the Plan. See Kalish v. Liberty Mut./Liberty Life Assurance Co., 419 F.3d 501, 513
(6th Cir. 2005) (concluding that the appropriate remedy was an immediate award of benefits rather
than a remand to allow the plan administrator to consider evidence that it had previously ignored).
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                            Page 13


         We agree with the dissent that an award of disability for back pain should be based on
objective medical evidence rather than on the claimant’s subjective complaints. But, as set forth in
Part I. above, the record in the present case clearly establishes that Drs. Boehm, Brown, and Ford,
three of Cooper’s treating physicians, based their opinions on objective medical evidence. We are
therefore puzzled by the dissent’s comments that “the record does not does not show . . . whether
Cooper’s treating physicans could point to objective medical evidence, as opposed to subjective
complaints of pain from their client, that demonstrated a disabling condition” (Dissenting Op. at
15), and that an investigation “might reveal that Cooper’s treating physicians based their diagnoses
solely on Cooper’s own testimony—testimony that LINA need not credit.” (Dissenting Op. at 17)
        The other major point made by the dissent is that Cooper seemingly manipulated the
administrative process by concealing a functional capacity evaluation (FCE) that contradicted her
disability claim. An examination of the record, however, offers at best equivocal support for this
proposition. On March 14, 2006, LINA filed a “Supplement to Motion for Judicial Notice,” to
which it attached an FCE performed on April 12, 2004. This FCE was done at the behest of ESIS,
a subsidiary of ACE, in relation to Cooper’s claim for workers’ compensation against ACE. The
FCE itself reports that
       Ms Cooper gave a conditionally reliable effort, with 37 of 44 consistency measures
       within expected limits. There were significant objectively measured inconsistencies
       noted during lumbar range of motion, grip strength, and static strength testing.
       However, a breakdown in mechanics was observed during dynamic lift testing once
       her safe lifting limit was exceeded.
(Emphasis in original.)
        To be sure, the report concluded that the “objectively measured inconsistencies” were
“positive indicators for the likelihood of submaximal effort given during these tests.” But the very
next sentence stated that “a breakdown in spine and lifting mechanics was noted during dynamic lift
testing.” The FCE, in other words, does not flatly contradict Cooper’s disability claim.
       Furthermore, in ACE’s supplemental motion for judicial notice, filed contemporaneously
with and adopting by reference LINA’s “Supplement to Motion for Judicial Notice” relating to this
same FCE, ACE conceded that
       [a]lthough counsel for ACE was aware that Ms. Cooper had undergone a Functional
       Capacity Evaluation (“FCE”) at some point, in relation to one of her myriad claims
       against ACE or its affiliates or its insurers, counsel for ACE was not able to
       determine which affiliate or insurer had requested such FCE, for which particular
       claim the FCE was performed, nor who had possession of the FCE report until March
       9, 2006.
(Emphasis added.) What this concession reveals is that at least one of the defendants in the present
case had this FCE in its possession during the time that the administrative record was still open, but
failed to place the document in the record. Moreover, ACE was aware of the FCE and was, in fact,
able to find and produce it, albeit after the administrative record closed.
        Neither ACE nor LINA offers any explanation for their failure to find and produce the FCE
in time to include it in the administrative record in the present case. Instead, they contend that
Cooper “withheld” the information. But they do not, perhaps because they cannot, explain how
Cooper withheld information that they already had. They offer absolutely no justification for
reopening the record in order for them to include information that they were aware of and had in
their possession for a period of close to two years prior to the motion for judicial notice.
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                               Page 14


        In sum, we are of the opinion that this case is closer to Kalish (where this court directly
awarded the claimant benefits) than to Elliott (where this court remanded for further consideration)
because objective medical evidence supports the opinions of Cooper’s treating physicians as well
as the opinion of Dr. Johnson, the Social Security Administration’s examining physician. The
contrary opinions of the reviewing physicians relied on by LINA are not entitled to countervailing
weight for the reasons set forth in Part II.C. & D. above.
         Plan administrators should not be given two bites at the proverbial apple where the claimant
is clearly entitled to disability benefits. They need to properly and fairly evaluate the claim the first
time around; otherwise they take the risk of not getting a second chance, except in cases where the
adequacy of claimant’s proof is reasonably debatable. That is not the case here.
        The evidence in the record demonstrates that Cooper’s physicians never released her to work
for more than two to three hours per day. There is no dispute that this was insufficient to fulfill the
“material duties” of her job as a claims adjuster. Given the Plan’s definition of disability, the
unequivocal treatment notes from Cooper’s treating physicians and from Dr. Johnson regarding
Cooper’s extensive physical limitations, and the deficient reports from LINA’s file examiners, we
conclude that Cooper was entitled to LTD benefits as of October 30, 2002, the date on which her
short-term disability benefits ceased. See, e.g., Glenn, 461 F.3d at 675 (remanding for reinstatement
of benefits retroactive to the date on which they were arbitrarily terminated); Kalish, 419 F.3d at 513
(same). We of course recognize that the terms of the Plan permit LINA to require “continued proof”
of Cooper’s disability for benefits to continue. Our opinion does not limit the applicability of that
provision.
                                        III. CONCLUSION
       For all of the reasons set forth above, we REVERSE the judgment of the district court and
REMAND the case for entry of an order requiring LINA to award benefits retroactive to the date
on which Cooper’s short-term disability benefits ceased, and for such incidental relief as the district
court may find appropriate in light of our decision.
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                              Page 15


                 ____________________________________________________
                     CONCURRING IN PART, DISSENTING IN PART
                 ____________________________________________________
       SUTTON, Circuit Judge, concurring in part and dissenting in part. The irregularities of the
claim-review process prompt me to agree with the majority that LINA’s denial of Cooper’s request
for long-term-disability benefits was arbitrary and capricious. Yet it is precisely for that
reason—that LINA has yet to give Cooper’s claim the procedural review it is due—that I cannot
understand how the majority would grant the benefits itself rather than following the normal
recourse: remanding the case; permitting LINA to comply with these procedures; and allowing the
company to exercise its plan-given discretion over the awarding of benefits on a complete record.
        First, in leapfrogging this process, the majority opinion is internally redundant, if not
internally inconsistent. If the problem here is one of medical substance (that the only non-arbitrary
conclusion one can draw from the record is that Cooper is disabled), then it does not seem necessary
for the majority to devote most of its opinion to matters of procedure (that LINA failed in several
respects to give Cooper’s claim proper review). If the medical evidence points in just one direction,
why concern ourselves with LINA’s procedural mistakes in generating that record? And if LINA’s
procedural mistakes are as numerous as the majority points out (they are), how can we draw one-
way conclusions about the medical evidence? The more times LINA lost its way in compiling this
record, the more reasons we have to doubt the accuracy of that record.
        Second, while insurance companies (and perhaps federal courts) may readily handle some
medical-disability claims, this is not one of them. Back-pain cases are notoriously hard to pin down:
hard for a claimant to connect her complaints of pain to medical evidence; hard for a treating
physician to explain how much of the diagnosis arises from objective evidence rather than from
subjective complaints; and hard for a reviewing physician to verify the truthfulness of a claimant’s
complaints. All of this makes it particularly important for plan administrators to use a “deliberate,
principled reasoning process” in reviewing benefits claims in this area, Baker v. United Mine
Workers of Am. Health & Ret. Funds, 929 F.2d 1140, 1144 (6th Cir. 1991)—both to allow the
administrator to exercise its discretion in a meaningful way and to allow a medically untrained
judiciary to exercise its limited review in a meaningful way. For precisely these reasons, when we
find a “problem . . . with the integrity of the plan’s decision-making process” in a claim of this type,
Elliott v. Metro. Life Ins. Co., 473 F.3d 613, 622 (6th Cir. 2006) (internal brackets omitted), we
ought to be doubly reluctant to don the white coats ourselves and say that the record permits just one
medical conclusion. That is particularly true here where the district court judge who reviewed this
case thought that, as a matter of substance and procedure, the benefits decision was not arbitrary and
capricious.
        Third, consider the difficulties of saying that this record permits just one conclusion. It is
one thing to say that LINA’s doctors should have done more to support their decision; it is quite
another to say that this record left these same doctors with only one rational choice: find a disabling
condition that precludes full-time work. No one doubts that Cooper suffered a back injury, and
objective medical evidence shows as much. What the record does not show is whether Cooper’s
treating physicians could point to objective medical evidence, as opposed to subjective complaints
of pain from their client, that demonstrated a disabling condition. We know this is a close case
because Cooper and her doctors admitted that she could work some number of hours every day; the
issue is whether it could be a full day. And Cooper’s doctors did not include the notes from their
examinations (or return the phone calls from LINA’s doctors) that might have conclusively shown
that objective medical evidence supported Cooper’s subjective view that she could not work full
time, just part time.
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                            Page 16


        All of this is important because subjective complaints of back pain by themselves do not
compel an administrator to grant disability benefits. See, e.g., Yeager v. Reliance Standard Life Ins.
Co., 88 F.3d 376, 382 (6th Cir. 1996) (holding that administrator did not act arbitrarily in
discounting claimant’s “subjective complaints[, that] are easy to make, but almost impossible to
refute”); Oody v. Kimberly-Clark Corp. Pension Plan, No. 05-6812, 2007 WL 328794, at *6 (6th
Cir. Feb. 1, 2007) (holding that administrator did not act arbitrarily when evidence included
subjective complaints and some medical evidence but not “sufficient objective medical evidence”);
Nichols v. Unum Life Ins. Co. of Am., 192 F. App’x 498, 504 (6th Cir. Aug. 21, 2006) (holding that
administrator did not act arbitrarily in finding that treating physician’s assessment “was largely
based on her acceptance of [claimant’s] descriptions of her medical conditions [neck, arm and back
pain], rather than based on an objective assessment of [claimant’s] medical history”); Wical v. Int’l
Paper Long-Term Disability Plan, 191 F. App’x 360, 372 (6th Cir. July 20, 2006) (finding
“significant[]” that a reviewing physician said a treating physician’s assessment of disability was
“lacking an adequate empirical or ‘hard’ scientific basis beyond [claimant’s] subjective complaints
of pain”); Bishop v. Metro. Life Ins. Co., 70 F. App’x 305, 309 (6th Cir. July 10, 2003) (per curiam)
(upholding administrator’s denial of benefits for chronic back pain when claimant’s “symptoms
seem[ed] out of proportion to object exam findings”) (internal quotation marks omitted).
        On this record, we are left with more questions than answers. Did Cooper’s treating
physicians base their conclusions about disability (as opposed to injury) on Cooper’s subjective
complaints of pain or on their own objective findings developed through examination but not
disclosed in their notes? The record, as Drs. Graulich and Sassoon fairly concluded, does not say.
If Dr. Sassoon had examined Cooper, would he have arrived at the same conclusion? Would a
simple conversation with Cooper’s treating physicians have convinced Dr. Graulich that Cooper was
impaired? Though LINA’s doctors asked Cooper for a functional capacity evaluation, which could
have put the objective-medical-evidence question to rest, why wouldn’t she (or her doctors) supply
one? The answer, it turns out, is not that she did not have one. More on that later.
         These questions go to the heart of Cooper’s disability claim, and it is hardly unreasonable
to insist that these questions be answered before an administrator, to say nothing of a court, awards
benefits. See Elliot, 473 F.3d at 622 (remanding for a new decision based on flaws in the
administrator’s reasoning process); Smith v. Cont’l Cas. Co., 450 F.3d 253, 265 (6th Cir. 2006)
(same); Yonts v. Cont’l Cas. Co., 113 F. App’x 669, 672 (6th Cir. Oct. 15, 2004) (same); see also
Sanford v. Harvard Indus., Inc., 262 F.3d 590, 598 (6th Cir. 2001) (in non-disability ERISA case,
noting that remand was proper to correct a procedural error and “expressly refrain[ing] . . . from
examining the merits of the dispute”); cf. Brooking v. Hartford Life & Accident Ins. Co., 167 F.
App’x 544, 549 (6th Cir. Feb. 16, 2006) (awarding retroactive benefits because the “uncontested fact
that [claimant] cannot maintain a seated position for more than an hour at a time” makes “work in
a sedentary job . . . clearly not possible”) (emphasis added).
        The question, moreover, is not whether eligibility to work two to three hours a day would
allow Cooper “to fulfill the ‘material duties’ of her job as a claims adjuster.” Maj. Op. at 14.
Everyone takes that as a given. The question is whether the treating physicians’ two-to-three-hours
determination is supported by medically conclusive evidence or merely the say-so of the doctors
(based on the say-so of the patient). While this record would permit an administrator to award
benefits as a matter of discretion, it does not demand it. To conclude otherwise is to contravene the
well-established principle that administrators need not award benefits every time a claimant’s
treating physicians say she is entitled to them. The plan after all gives reasoned discretion to the
administrator, not to the claimant’s doctors. See Black & Decker Disability Plan v. Nord, 538 U.S.
822, 832–34 (2003) (holding that ERISA plans need not defer to treating physicians); McDonald
v. W.-S. Life Ins. Co., 347 F.3d 161, 169 (6th Cir. 2003) (“Generally, when a plan administrator
chooses to rely upon the medical opinion of one doctor over that of another . . . the plan
administrator’s decision cannot be said to have been arbitrary and capricious . . . .”).
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                               Page 17


        Because “[w]e are not medical specialists,” Elliott, 473 F.3d at 622–23, it is difficult to know
what to make of the medical evidence that is in the record. The majority points out, for example,
that Cooper’s December 2002 magnetic resonance imaging scan showed “moderate-severe bulging
of the disc” at L2-L3, Maj. Op. at 4, and that Dr. Johnson’s May 2004 exam of Cooper revealed
“[c]omplete collapse of the L5-S1 disc space with a grade 1 to 2 spondylolisthesis of L5 on S1,”
Maj. Op. at 5. While a thorough review of the record and several medical dictionaries might
illuminate some of these statements (“spondylolisthesis,” it turns out, is the sliding of one vertebra
forward relative to another one), federal judges are ill-equipped to wade through this kind of
evidence in the first instance, much less to say that it supports one conclusion and one conclusion
only—particularly when two doctors have told us otherwise. Add to this the fact that back-pain
complaints require medical expertise to connect the dots between injury and disability, and it seems
especially inappropriate to overrule the considered judgment of two medical professionals based on
our review of the same evidence they reviewed. See Hansen v. Metro. Life Ins. Co., 192 F. App’x
319, 323 (6th Cir. July 3, 2006) (noting, in the context of a denial of disability benefits arising from
back pain, that “illness is not to be equated with total disability”) (internal quotation marks omitted).
        Fourth, this ERISA plan entrusts LINA, not the federal judiciary, with discretion to assess
whether Cooper is due benefits. See Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115
(1989). For this reason, we normally allow administrators to hire and rely on independent medical
experts in carrying out this task. See McDonald, 347 F.3d at 169. True enough, LINA erred by
relying on the opinions of Drs. Graulich and Sassoon when they neither examined Cooper nor spoke
with her doctors in this close case. But is it really the case that we would label LINA’s decision to
deny benefits arbitrary even if the two sets of doctors had spoken, even if LINA had cured any other
procedural errors and even if the evidence showed (after those conversations) that the treating
physicians did no more than reflexively accept Cooper’s subjective complaints of pain? That seems
doubtful. It also seems doubtful that we would award Cooper benefits based on the lack of a phone
call, especially when we can never know how that conversation would have gone. While we can
all agree that it would have been preferable for LINA to do this correctly the first time, the
company’s errors do not entitle us to exercise plan discretion for the company, particularly when
Cooper’s doctors and Cooper herself were partly to blame for the gaps in the record—(1) Cooper’s
doctors because they did not explain why the objective medical evidence supported a finding of
disability (as opposed to injury) and because they did not return the phone calls of Drs. Graulich and
Sassoon and (2) Cooper herself because she did not produce a pre-existing functional capacity
evaluation.
        On remand, further investigation might reveal that the conclusions of Cooper’s treating
physicians are based on objective (but unreported) findings developed through their examinations.
It might reveal that Cooper’s treating physicians simply disagree with LINA’s medical experts on
the severity of her condition based on the evidence in the record. Or it might reveal that Cooper’s
treating physicians based their diagnoses solely on Cooper’s own testimony—testimony that LINA
need not credit. In any case, the truth obscured by the administrative process can be revealed, and
if Cooper is entitled to benefits, she will get them. In the first instance, however, “that judgment is
not ours to make.” Elliott, 473 F.3d at 623.
        Any doubt about the appropriate remedy, it seems to me, can be laid to rest by the motion
for judicial notice. There, LINA points out, even though it sought additional objective medical
evidence regarding Cooper’s medical condition during the administrative process, Cooper never
produced a reliable and objective method of gauging her condition—a functional capacity
evaluation—apparently because it showed that she could in fact work. As Wilkins v. Baptist
Healthcare System, Inc., 150 F.3d 609 (6th Cir. 1998), acknowledges, a “district court may consider
evidence outside of the administrative record only if that evidence is offered in support of a
procedural challenge to the administrator’s decision,” id. at 619. See Moore v. LaFayette Life Ins.
Co., 458 F.3d 416, 430 (6th Cir. 2006) (“The Wilkins panel foresaw occasions in which the
No. 06-5735           Cooper v. Life Ins. Co. of North Am. et al.                             Page 18


procedural process of gathering all pertinent information may have broken down at the
administrative level and directed the courts to permit discovery in those cases.”).
        Wilkins and Moore dealt with efforts by a claimant to introduce evidence that he could not
have obtained earlier and that raised questions about the procedural propriety of the administrator’s
decision. They say nothing about what happens when the shoe is on the other foot—when the
claimant has refused to produce highly pertinent information that she concealed from the
administrative process. Despite LINA’s repeated statements that a functional capacity evaluation
would have supplied the objective medical evidence it needed, Cooper never produced the
document—which stated that Cooper likely exaggerated her pain, JA 1263 (noting a “likelihood of
submaximal effort given during [certain] tests”), that she could return to work immediately, id.
(“Cooper DOES MEET the strength/lifting/carrying and positional demands of her job.”), and that
her pain did not restrict her functional abilities, id. (“No restrictions are recommended for returning
to work.”). If we can take notice of a plan administrator’s abuse of its procedural obligations under
ERISA, see Wilkins, 150 F.3d at 619, surely we cannot turn our heads from a claimant’s seeming
manipulation of the administrative process. That Cooper’s former employer (ACE) knew she had
undergone an evaluation “at some point” does not change things because it is LINA, not ACE, that
administers the plan. It is LINA that must investigate Cooper’s eligibility for benefits, and it is
LINA that the plan empowers to exercise discretion over these difficult disability determinations.
Given the conclusions in Cooper’s once-withheld, now-revealed functional capacity evaluation, the
“adequacy of [Cooper’s] proof is,” at the least, “reasonably debatable.” Maj. Op. at 14. On this
record, the case should be remanded, and the administrator should be able to consider the functional
capacity evaluation and any other evidence the parties wish to introduce.
        As I see this case, we have correctly identified a serious procedural mistake, then
compounded the problem by committing our own procedural mistake—by awarding benefits
ourselves without the assistance of a complete record and without the input of the administrator’s
discretionary judgment. Two procedural wrongs do not make a substantive right. As the majority
sees these issues differently, I respectfully concur in part and dissent in part.